Order entered November 2, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-01001-CV

                             NATALIE L. HOLMES, Appellant

                                              V.

                   SOUTHERN METHODIST UNIVERSITY, Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-10-11311

                                          ORDER
       We GRANT appellant’s October 28, 2015 motion to permit withdrawal and substitution

of counsel and DIRECT the Clerk of the Court to remove Nathan N. Beedle as counsel for

appellant and substitute Lawrence Fischman in his place.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE